Citation Nr: 0638240	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-36 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to May 1955, 
and from January 1957 to November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In August 2006, the Board requested a medical expert opinion 
pursuant to its authority as set forth in 38 U.S.C.A. § 7109 
(West 2002) and 38 C.F.R. § 20.901 (2006).  Subsequently, the 
Board provided the veteran and his representative with a copy 
of the medical expert opinion and provided an additional 
opportunity to submit or identify pertinent evidence or 
argument.


FINDING OF FACT

The competent medical evidence of record preponderates 
against a finding that the veteran has a current bilateral 
hearing disability that is due to any incident or event of 
active military service, and bilateral hearing loss is not 
shown to have been manifested to a compensable degree within 
one year after separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reveal that when examined for 
enlistment into service in May 1951, the veteran's hearing 
was 15/15, bilaterally, on the whispered voice test.  He also 
registered 15/15, bilaterally, on the whispered voice test 
when he was examined for discharge in April 1955 and again in 
October 1957.  All three examinations lack audiological 
findings.  The service medical records are negative for any 
hearing loss complaints, though two complaints of ears 
plugged up in 1953 and 1954 are noted.

A bilateral high frequency sensorineural hearing loss was 
diagnosed in 2001.  January 2001 VA outpatient clinic medical 
records reveal that since childhood the veteran had a history 
of otitis media (inflammation of the middle ear) episodes and 
that he felt his hearing was fluctuating.  Results of an 
audiologic evaluation showed hearing sensitivity within 
normal limits through 4000 Hertz (Hz) sloping to a moderate 
bilateral sensorineural hearing loss.  Word recognition 
scores were 84 percent for the right ear and 80 percent for 
the left ear.  The veteran also was diagnosed with tinnitus 
and dizziness.  The veteran said that the vertigo lasted two 
to three minutes now rather than half a day as in the past.  
It was noted this was not consistent with Meniere's Disease.

A January 2002 VA outpatient clinic medical record reflects 
the veteran's follow-up visit.  It was noted recent 
audiograms revealed bilaterally symmetric hearing with only 
slight high frequency hearing loss.

A July 2002 VA outpatient medical record states the veteran's 
clinical history was not consistent with diagnosed Meniere's 
disease in the right ear.  Also noted was that an audiogram 
showed symmetric normal hearing through most frequencies.  A 
high frequency drop was noted often on both sides with 
excellent word recognition scores.  

A July 2003 VA outpatient medical record reflects the 
veteran's complaints of vertigo and muffled sounds.  It was 
noted past hearing evaluations showed good hearing, but now 
the veteran said sounds started to sound muffled.  On 
examination, external auditory canals were clear and his 
tympanic membranes were intact and mobile.  There was no 
fluid or masses in the middle ear space.

December 2003 VA outpatient medical records reflect the 
veteran's complaints of difficulty participating in 
activities of daily living due to hearing loss.  A Hearing 
Handicap Inventory for the Elderly was administered with the 
veteran receiving a score of 36.  The VA audiologist noted 
this score was consistent with a severe handicap without the 
use of a hearing aide.  Word recognition scores were 88 
percent for the right ear and 84 percent for the left ear.  
These scores were noted as good.  Results of an audiologic 
evaluation disclosed mild to moderate sensorineural hearing 
loss in both ears.  The VA audiologist recommended evaluation 
for a hearing aide.  She also said the veteran's hearing loss 
exceeded the age-adjusted population norms and was 
significant enough to warrant amplification.

The veteran underwent a VA examination in May 2004.  The 
examiner had access to the claims file.  The veteran 
complained of gradual progressive hearing loss in both ears 
over the past six to seven years associated with intermittent 
nonpulsatile tinnitus in both ears.  He told the examiner he 
actively engaged in boxing while in service.  According to 
the examination report, the hearing loss was alleviated with 
significant hearing improvement by use of a hearing aid 
device the previous five months.  The veteran also reported 
that his mother at an older age had a history of hearing 
loss.  His bilateral cauliflower ears were noted as 
asymptomatic.  

A review of the claims file showed the veteran was treated 
previously for episodic dizziness and Meniere disease was 
diagnosed for his right ear.  The examining physician had 
seen the veteran previously and doubted his clinical history 
was consistent with Meniere disease since there was no 
temporal relationship between the dizziness and hearing loss 
or tinnitus.

A contemporary VA audiogram showed bilateral mild to moderate 
downsloping sensorineural hearing loss.  Normal tympanograms 
indicated normal middle ear pressures and tympanic membrane 
mobility.  It was noted that prior auricular trauma resulted 
in the veteran's cauliflower ear deformities, which were 
stable and not symptomatic.  Progressive hearing loss and 
tinnitus were diagnosed for both ears and noted related to 
bilateral sensorineural hearing loss.  The examiner noted 
that both the veteran's hearing loss and tinnitus were at 
least as likely as not secondary to prior military noise 
exposure because there was no clear history of noise exposure 
in the veteran's occupational history and there was some 
history of military noise exposure, even though the hearing 
loss and tinnitus began only in the past six to seven years.

The veteran told the VA audiologists that he needed to be 
close to people to hear, that he used lip reading to 
supplement his hearing skills, that the VA clinic fitted him 
with a hearing aide, and that he was knocked out six or seven 
times when he boxed in service.  While on active duty he was 
a fireguard for jet engines.  The VA audiologists wrote that 
the result of their testing showed mild to moderate 
sensorineural hearing loss.  The pure tone thresholds were 
described as fair or questionable.  They added that the 
veteran may have slightly exaggerated his hearing loss.  Word 
recognition and speech testing were inaccurate per 
presentation of his hearing based on the fact that the speech 
recognition threshold was 10 to 15 decibels (dB) better than 
the pure tone average.  A copy of the December 2003 hearing 
test would generally agree with the May 2004 speech test 
results.  The pure tone test was noted as questionable.  The 
veteran's audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
45
60
LEFT
        
35
30
50
45
55

Speech recognition scores were 82 percent in the veteran's 
right ear and 86 percent in his left ear. 

The VA audiologists opined that the veteran's hearing loss 
configuration was not the one typically seen with noise-
induced or military noise exposure was brief.  The hearing 
loss tended to be typical of more middle ear problems or 
fluctuating hearing problems, perhaps associated with his 
equilibrium problem.  They suggested that a medical ear, nose 
and throat opinion would provide a better basis upon which to 
determine if the veteran's hearing problem was related to 
boxing while in service.

In August 2006, at the request of the Board, an independent 
medical expert examined the claims file and submitted an 
opinion.  S.W.C., M.D., an ear, nose and throat specialist, 
noted that the veteran was considered for right Meniere's 
Disease by Dr. D.B. in December 2000, that a January 2001 
audiogram showed bilateral symmetric mild sensorineural 
hearing loss, and that a December 2001 audiogram indicated 
right low and high frequency and left high frequency hearing 
losses.  Based on what he termed a reasonable assumption that 
low frequency hearing loss was sensorineural in nature, he 
said there was good support for the Meniere's Disease 
diagnosis.  He said Meniere's Disease has the following 
tetrad of symptoms: fluctuating hearing loss, tinnitus, aural 
fullness and vertigo.  The veteran's documented whirling 
symptoms that lasted for hours also were consistent with 
Meniere's Disease, he said.  Dr. S.W.C. found too that a May 
2004 opinion by a Dr. E.T. of the VA that Meniere's Disease 
was unlikely because of the temporal relationship of the 
veteran's audiovestibular symptoms was not convincing.

Dr. S.W.C. also found that the veteran's May 2004 audiogram 
was fair because speech reception thresholds were better than 
pure tone averages and that the veteran may have exaggerated 
his hearing loss.  He opined that the veteran's currently 
defective hearing loss was unlikely causally related to 
service as his January 2001 audiogram is within expectations 
for a 68-year-old male.  Dr. S.W.C. noted that it is 
virtually impossible to disambiguate hearing loss 
attributable to aging from antecedent noise or head trauma.  

The expert also opined that the veteran's currently defective 
hearing loss is unlikely attributable to his boxing matches 
while in the service.  He said that closed head trauma that 
results in sensorineural hearing loss would have been evident 
on earlier testing, and the January 2001 audiogram showed 
only mild sensorineural hearing loss and the expected profile 
for a 68-year-old male.  

Dr. S.W.C. also opined that the veteran's currently defective 
hearing loss is unlikely attributable to noise exposure for 
the same reason.  He said that the veteran's underlying 
Meniere's Disease may contribute to fluctuating hearing loss.


II.  Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in March 2004.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  In this letter, the veteran 
also was advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his possession that pertains 
to a claim.  

Here, the noted March 2004 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
and Hartman v. Nicholson, which held that the VCAA requires 
the VA to provide the claimant with notice of missing 
information and evidence that will assist in substantiating 
all the elements of the claim.  Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the Mayfield case, 
the Court addressed the meaning of prejudicial error in the 
context of the VCAA duty-to-notify.  Mayfield, supra.  Here, 
the Board finds no possibility of prejudicial error to the 
veteran.  As explained below, evidence in the record 
demonstrates the veteran is not entitled to service 
connection for his hearing loss.  Therefore, any lack of 
notice by the VA to the veteran regarding level of disability 
and effective date of an award as now required by Dingess and 
Hartman constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).




B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  

It is clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opinion on matter requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 St. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that audiometric testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz), the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley, at 157.  See also 38 C.F.R. 
§ 3.385, discussed infra.

Hearing acuity measured by whispered voice testing measured 
at 15/15 is considered normal.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for a 
"disability" under 38 C.F.R. § 3.385, and (b) post service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Id.

While 38 C.F.R. § 3.385 does not bar service connection for 
bilateral hearing loss, it does not compel service connection 
either, even though the veteran currently meets its criteria.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this 
case, the current medical record contains competent and 
probative medical opinion not in favor of linking any current 
bilateral hearing loss to service.  

The Board finds that the competent and probative medical 
evidence of record does not support a grant of service 
connection to the veteran for loss of hearing in both ears.

There is no evidence in the record of hearing loss during 
service or at the time of the veteran's discharge from 
service.  The first evidence in the record of hearing loss, 
pursuant to 38 C.F.R. § 3.385, does not appear until January 
2001, 43 years after the veteran left service.  And, a month 
later, a January 2002 VA medical record states recent 
audiograms revealed bilaterally symmetric hearing with only 
slight high frequency hearing loss.  According to evidence in 
the record, the veteran himself complained to a VA examiner 
in 2004 that his gradual progressive hearing loss occurred 
over the previous six to seven years.  In January 2004, he 
was fitted with a hearing aide at the VA outpatient clinic.  
The veteran then reported that normal speech was easily 
understood.

During service, the veteran engaged in weekend boxing 
matches.  He told a VA examiner in August 2001 that, as a 
boxer, he sustained trauma to his external ears, external 
canals and pinna which left him with cauliflower ears.  He 
told a VA examiner in May 2004 that he was knocked out six or 
seven times when he boxed in service.  He also reported what 
while on active duty he was a fireguard for jet engines.

In the final VA examination on file in May 2004, two 
audiologists opined that the veteran's hearing loss 
configuaration was not the one typically seen when noise-
induced or military noise exposure was brief.  They wrote 
that the veteran's hearing loss tended to be typical of more 
middle ear problems or fluctuating hearing problems, perhaps 
associated with his equilibrium problem.  They recommended 
that an ENT opinion was preferable to determine if the 
veteran's hearing problem was related to boxing while in 
service.  Several days later, a VA physician examined the 
veteran, but did not comment on the boxing question.  The 
examining physician noted that both the veteran's hearing 
loss and tinnitus were at least as likely as not secondary to 
prior military noise exposure because there was no clear 
history of noise exposure in the veteran's occupational 
history and there was some history of military noise 
exposure, even though hearing loss and tinnitus only began in 
the previous six to seven years.

While the May 2004 VA examiner thought the veteran's hearing 
loss and tinnitus were at least as likely as not secondary to 
prior military noise exposure because there was no clear 
history of noise exposure in the veteran's occupational 
history and there was some history of military noise 
exposure, the medical expert who later studied the issue for 
the Board concluded otherwise.  The Board notes that the VA 
examiner admitted the veteran's hearing loss only began in 
the past six to seven years.  Two VA audiologists who 
examined the veteran at the same time in May 2004 were 
suspicious of the test and whether or not the veteran may 
have slightly exaggerated his hearing loss.  They noted the 
veteran's hearing loss configuration was not one typically 
seen with noise-induced or military noise exposure was brief.  
Rather, they said the veteran's hearing loss tended to be 
typical of more middle ear problems or fluctuating hearing 
problems, perhaps associated with his equilibrium problem.  
As the veteran had a history of otitis media episodes since 
childhood, this insight of the VA audiologists on the 
etiology of the veteran's hearing loss appears more 
consistent with the known facts.  

Finally, Dr. S.W.C., the medical expert, found that it was 
unlikely that the veteran's current defective hearing loss 
was related to service as the January 2001 audiogram is 
consistent with expectations for a elderly man of the 
veteran's age.  Further, he noted in his report that it is 
virtually impossible to disambiguate hearing loss 
attributable to aging from antecedent noise or head trauma.  
Dr. S.W.C. also found that it was unlikely that the veteran's 
currently defective hearing loss was due to his boxing while 
in service or to noise exposure because closed head trauma 
that results in sensorineural hearing loss would have been 
evident on earlier testing.  Whether or not the veteran has 
Meniere's Disease in one ear was a subject of some medical 
debate as noted above, but that is an issue the Board need 
not resolve.  However, the Board finds it noteworthy that the 
expert believes that if the veteran has Meniere's Disease 
then it may also contribute to his fluctuating hearing loss.

The Board, therefore, finds that the medical opinions of Dr. 
S.W.C. and the opinion of the two May 2004 VA audiologists 
are more persuasive than the opinion of the May 2004 VA 
examiner who was willing to attribute hearing loss to 
military noise exposure because there was no recorded history 
of post-service noise exposure.  As a result, therefore, 
service connection is not warranted for the veteran's 
bilateral hearing loss.

Accordingly, as it has not been shown that the veteran's 
current bilateral hearing loss is related to service or any 
incident thereof, service connection for bilateral hearing 
loss must be denied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  The 
Board emphasizes that the determination in this case is a 
medical one that must be based upon the professional evidence 
of record, rather than lay opinion.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


